NOTICE OF ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the communications filed on January 13, 2022.  
The previous rejection of claims 1-2, 4-10, and 16-26 under 35 USC 112(b) has been withdrawn in view of Applicant’s amendments.
The previous rejection of claims 1-2, 4-10, and 16-26 under 35 USC 103 has been withdrawn in view of Applicant’s amendments and arguments. 
Claims 1, 4-10, 16, and 18-28 are pending and allowable.
Allowed Claims:  Claims 1, 4-10, 16, and 18-28 are allowed, wherein claims 1, 16, and 25 are independent claims and the balance are their dependencies.
Reasons for Allowance:  With regard to claim 1, the prior art of record, alone or combined, neither anticipates nor renders obvious a method comprising; receiving a search query from a user computing device of a user; converting the search query into a vector representation of the search query; identifying a plurality of n-dimensional entity embeddings in a latent space that are each within a proximity of the vector representation of the search query, wherein each n-dimensional entity embedding represents semantic features of a respective entity and has been generated by operations comprising: processing a vector descriptor entity using an encoder neural network to generate the n-dimensional entity embedding, wherein the encoder neural network has been jointly trained along with a decoder neural network by a machine learning training technique, 
With respect to claims 16 and 25, the prior art of record, alone or combined, neither anticipates nor renders obvious a system and a non-transitory computer storage medium reciting similar limitations.
Discussion of Prior Art:  US 10,339,586 B1 to Khobragade et al. is directed to systems and methods for recommending products to an online consumer by representing products as vectors and determining similar products in vector 
US 10,474,756 B2 to Anisimovich et al. is directed to systems and methods for using autoencoders for training natural language classifiers.  However, Anisimovich, alone or in combination with other prior art, neither anticipates nor renders obvious, claims 1, 16, and 25, as a whole and in particular the above-noted features.
US 11,004,135 B1 to Sandler et al. is directed to training and providing recommendations via a machine learning model and including user profile features to a vector representation, outputting an output vector to a relevance model, and using the relevance model to output relevance scores for various items.  However, Sandler, alone or in combination with other prior art, neither anticipates nor renders obvious, claims 1, 16, and 25, as a whole and in particular the above-noted features.
US 2018/0349501 A1 to Ramanath et al. is directed to systems and methods for embedding user categories into vectors that capture similarities between the user categories that includes building a graph for a category of attributes for social network users.  However, Ramanath, alone or in combination with other prior art, neither anticipates nor renders obvious, claims 1, 16, and 25, as a whole and in particular the above-noted features.
US 2012/0290621 A1 to Heitz, III et al. is directed to using a machine learning model to associate audio tracks by genre, artist, auditory feature, etc. by generating matrixes that produce embeddings that contain information for the associations.  However, Heitz, III, alone or in combination with other prior art, 
US 2004/0059626 A1 to Smallwood is directed to a method of generating a recommendation for a product type based on calculated consumer values.  However, Smallwood, alone or in combination with other prior art, neither anticipates nor renders obvious, claims 1, 16, and 25, as a whole and in particular the above-noted features.
US 10,579,688 B2 to Green is directed to a method of receiving a query from a user, identifying one or more objects matching the query, generating a reconstructed embedding of the query based on one or more term embeddings of the query, calculating a relevance score for each object, and generating search results based on the relevance score.   However, Green, alone or in combination with other prior art, neither anticipates nor renders obvious, claims 1, 16, and 25, as a whole and in particular the above-noted features.
US 10,515,400 B2 to Krishnamurthy et al. is directed to using vector-space representations of items for recommendations using word embedding models.  However, Krishnamurthy, alone or in combination with other prior art, neither anticipates nor renders obvious, claims 1, 16, and 25, as a whole and in particular the above-noted features.
US 10,467,261 B1 to Doyle is directed to classifying queries and providing recommended actions by transforming the queries into vectors in vector space and using a word embedding model to determine the recommended actions. However, Doyle, alone or in combination with other prior art, neither anticipates 
US 10,037,360 B2 to Venkataraman et al. is directed to a media guidance application that recognizes a plurality of natural language search queries and represents the queries as vectors in order to determine similarities and provide a relevant response to the query.  However, Doyle, alone or in combination with other prior art, neither anticipates nor renders obvious, claims 1, 16, and 25, as a whole and in particular the above-noted features.
The article entitled “Improving Recommendations by Embedding Multi-Entity Relationships with Latent Dual-Metric Learning,” by Yuanbo Xu, Yonghan Yang, Jiayu Han, Xiang Li, and En Wang, IEEE Access, Vol. 7, 9817-9826, January 29, 2019, is directed to a latent vector embedding model for collaborative filtering which uses the dual-Euclidean distance metric instead of the inner product for determining relationships.  However, the article, alone or in combination with other prior art, neither anticipates nor renders obvious, claims 1, 16, and 25, as a whole and in particular the above-noted features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE MARIE GEORGALAS whose telephone number is (571)270-1258 E.S.T..  The examiner can normally be reached on Monday-Friday 8:30am-5:00pm.  


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARISSA THEIN can be reached on 571-272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on 

/Anne M Georgalas/
Primary Examiner, Art Unit 3625